 1   DURIE TANGRI LLP
     EUGENE NOVIKOV (SBN 257849)
 2   enovikov@durietangri.com
     217 Leidesdorff Street
 3   San Francisco, CA 94111
     Telephone: 415-362-6666
 4   Facsimile:    415-236-6300

 5   Attorney for Defendants
     GORD HENRICH and PIPELINE INTEGRITY
 6   TECHNOLOGY ASSOCIATES
 7                          IN THE UNITED STATES DISTRICT COURT
 8                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 9                                    SACRAMENTO DIVISION
10   ELECTRO SCAN, INC., a Delaware               Case No. 2:18-cv-02689-JAM-EFB
     corporation,
11                                                SECOND STIPULATION FOR EXTENSION
                             Plaintiff,           OF TIME TO ANSWER OR RESPOND TO
12                                                COMPLAINT
           v.
13                                                Ctrm: 6 - 14th Floor
     GORD HENRICH, an individual; PIPELINE        Judge: Honorable John A. Mendez
14
     INTEGRITY TECHNOLOGY ASSOCIATES, a
15   foreign corporation; MTA-MESSTECHNIK
     GMBH, a foreign corporation,
16
                             Defendants.
17

18

19

20

21

22

23

24

25

26

27

28

          SECOND STIPULATION FOR EXTENSION OF TIME TO ANSWER OR RESPOND TO COMPLAINT /
                                  CASE NO. 2:18-CV-02689-JAM-EFB
 1           Pursuant to Eastern District of California Civil Local Rule 144, Plaintiff, Electro Scan, Inc.

 2   (“Plaintiff”) and Defendants Gord Henrich and Pipeline Integrity Technology Associates (collectively,

 3   “Defendants”) (collectively, the “Parties”) hereby stipulate to extend the time that Defendants have to

 4   answer or otherwise respond to the Amended Complaint in this matter through and including February 1,

 5   2019.

 6           Defendants previously requested an extension for the deadline to respond to Plaintiff’s Amended

 7   Complaint to allow for time for counsel to familiarize himself with the case. ECF Docket No. 20. The

 8   court granted the extension, and the current deadline to respond to the Amended Complaint is January

 9   11, 2019. ECF Docket No. 21.

10           Per the Court’s order, counsel for the Parties met and conferred on January 3, 2019 regarding the

11   Amended Complaint and Defendants’ contemplated motions to dismiss under Fed. R. Civ. P. 12(b)(2),

12   12(b)(3), and 12(b)(6), as well as Defendants’ contemplated Anti-SLAPP motion to strike. Plaintiff is

13   considering possible amendments to the Amended Complaint to address the issues raised during the

14   Parties’ meet and confer. Accordingly, the Parties stipulate as follows:

15           Plaintiff will advise Defendants on or before January 18, 2019 as to whether Plaintiff will file a

16   Second Amended Complaint.

17           If Plaintiff advises Defendants that Plaintiff will not seek to file a Second Amended Complaint,

18   Defendants will file a motion or other responsive pleading on February 1, 2019.

19           If Plaintiff advises Defendants that Plaintiff will seek to file a Second Amended Complaint,

20   Plaintiff will file that Second Amended Complaint on or before February 1, 2019, and Defendants will

21   answer or otherwise respond within the time afforded by Federal Rule of Civil Procedure 15(a)(3).

22   Defendants agree not to oppose Plaintiffs’ request to file a Second Amended Complaint so long as it does

23   not add new causes of action.

24           Defendants expressly preserve their personal jurisdiction and venue defenses pursuant to Fed. R.

25   Civ. P. 12(b)(2) and 12(b)(3).

26           ///

27           //

28           //
                                                          2
             SECOND STIPULATION FOR EXTENSION OF TIME TO ANSWER OR RESPOND TO COMPLAINT /
                                     CASE NO. 2:18-CV-02689-JAM-EFB
 1          The total extension of time from the original deadline sought via this motion is 74 days. This

 2   extension does not affect any other deadlines set by the Court or any other parties.

 3   Dated: January 4, 2019                            DURIE TANGRI LLP

 4
                                                 By:               /s/ Eugene Novikov
 5                                                     EUGENE NOVIKOV
 6                                                     Attorney for Defendants
                                                       GORD HENRICH and PIPELINE INTEGRITY
 7                                                     TECHNOLOGY ASSOCIATES
 8

 9   Dated: January 4, 2019                            FINNERTY LAW OFFICES INC.
10
                                                 By:               /s/ Kathleen Finnerty
11                                                     KATHLEEN FINNERTY
12                                                     Attorney for Plaintiff
                                                       ELECTRO SCAN INC.
13

14

15                                          FILER’S ATTESTATION
16          Pursuant to Civil L.R. 131(e), regarding signatures, I, Eugene Novikov, attest that concurrence in
17   the filing of this document has been obtained.
18   Dated: January 4, 2019
19                                                                        /s/ Eugene Novikov
                                                                         EUGENE NOVIKOV
20

21

22
                                                       ORDER
23

24          IT IS SO ORDERED.
25   Dated: 1/4/2019                                              /s/ John A. Mendez_________________
26                                                                HONORABLE JOHN A. MENDEZ
                                                                  UNITED STATED DISTRICT JUDGE
27

28
                                                         3
           STIPULATION FOR EXTENSION OF TIME TO ANSWER OR RESPOND TO COMPLAINT / CASE NO.
                                         2:18-CV-02689-JAM-EFB
